DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Rejections under 35 USC 112(a): Applicant has amended claim 2 and the issues regarding the lack of support from the disclosure are overcome based on the amendment removing the conflicting feature.

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues in the remarks filed 9/20/2022, Lindh fails to teach UE-specific configuration message specific to one UE to locate the second control region. The search space may be pre-determined and restricted based on signaling as indicated on page 8 of the remarks in Lindh. Lindh does not teach the signal by the eNB in 5J is UE-specific. The size of the enhanced control region can be configured to in a cell specific way. All the UEs in the cell would use the same configuration. 

Examiner’s Response: Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Examiner asserts that the configuration message relates to UE specific information as it indicates a search space for a UE to locate a UE specific control channel in the enhanced region 410. Applicant’s argument pertains to the configuration of the entire enhanced control region configuration being cell specific. However, this does not mean the indicated search space in the configuration signaled in 5J is the same for all UEs. In Lindh, ¶0108, The UE is configured to locate a localized PDCCH 435 within the whole of the enhanced search space 410, see Figure 4. These are UE-specific PDCCHs. The reference states “However, the search can be restricted to a pre-determined search space (e.g., as signaled by the eNB in block 5J).” The signaling is only sent to devices of a later release type, and ¶0101 indicates that the search space in the enhanced control channel pertains to a UE specific search space. Any signaling indicating information for a UE to determine its UE specific search space and UE specific PDCCH is considered a UE specific message.
While Lindh teaches signaling to locate a specific search space, Lindh does not expressly teach the signaling is a configuration message that is UE specific, however this is taught in the previously cited McBeath. Applicant’s disclosure appears to teach higher layer signaling indicating parameters for a search space that is UE specific and this is considered by Examiner to mean a configuration message that is UE specific. McBeath in ¶0067-68 teaches parameters for a UE specific search space in RRC thus this feature is already taught in the cited prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-5, 8-11, 14-17, 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 (‘876). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 10764876
A method comprising: receiving, by a user equipment (UE) from a base station, modulated first control information transmitted in a control region, wherein the control region is a region of a subframe, and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel; receiving, by the UE from the base station, configuration for a second control region located in the data region, wherein the configuration message is UE-specific and provides a combination of time- frequency resources for the second control region and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region; and receiving, by the UE from the base station, the second control information, wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel.
A method comprising: transmitting, by a communications controller to a wireless node using higher layer signaling, a first parameter indicator identifying a first set of control channel parameters associated with a wireless node-specific search space locatable in any symbol of a time slot of a subframe, the first set of control channel parameters comprising an aggregation level and indicating a time and frequency resource used for the wireless node-specific search space; modulating, by the communications controller, control information, the control information pertaining to configuration of a data channel; mapping, by the communications controller, the modulated control information onto the time and frequency resource for the wireless node-specific search space in the time slot of the subframe; the time slot including a common search space in addition to the wireless node-specific search space, a second set of control channel parameters being associated with the common search space; at least one of the modulating the control information and the mapping the modulated control information being performed according to the first set of control channel parameters associated with the wireless node-specific search space; and a location of the modulated control information being designated by search space rules for the wireless node-specific search space; and transmitting, by the communications controller, the time slot to the wireless node.


‘876 teaches parameters configuring a node-specific search space thus considered UE-specific configuration message as in the claimed invention.
Claim 3-5 rejected based on claim 1 of ‘876 as ‘876 teaches resources for data transmission, aggregation level, configuration based on available resources (by signaling the resources). Claim 8-11, 14-17, 20-23 rejected based on claim 1 of ‘876 for the same reason.

Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 (‘876) in view of Lindh et al. (“Lindh”) (US 20120207099 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 27, ‘876 teaches 
The method of claim 2.
‘876 teaches control information in a data region but not expressly receiving the shared channel however Lindh teaches further comprising: receiving, by the UE, the first shared channel in the resources of the data region of the subframe in accordance to detecting the first control information; or receiving, by the UE, the second shared channel in the resources of the data region of the subframe in accordance to detecting the second control information [¶0102-108 of Lindh, see also Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].
It would have been obvious to one of ordinary skill in the art before the invention to modify ‘876 to specify receiving the shared channel as in Lindh who teaches ¶0062 to provide significantly enhanced services by means of higher data rates and lower latency with reduced cost.

Claim 6, 12, 18, 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 (‘876) in view of McBeath et al. (“McBeath”) (US 20100302983 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 6, ‘876 teaches signaling but does not teach RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘876 to include RRC. ‘876teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify ‘876 to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 12, 18, 24, see the rejection for claim 6.

Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 (‘876) in view of Papasakellariou et al. (“Papasakellariou”) (US 20110075624 A1).

Regarding claim 26, ‘876 teaches:
The method of claim 2.
‘876 teaches a control channel for Rel-8 and a control channel with second control information for Rel-10 but does not specify DCI formats however Papasakellariou teaches first control information for Rel-9 and second control information for Rel-10, wherein the first control information and the second control information are carried in different downlink control information (DCI) formats [¶0085, UEs receving PDCCHs may receive different DCI format based on advanced or legacy UEs ¶0031].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the DCI as sent in the UE search spaces of Lindh to be of different DCI formats. ‘876 teaches fist and second control information dedicated to different UEs and including control information DCI. It would have been obvious to specify these DCI formats are different for different UEs i.e. legacy or advanced UEs as in Papasakellariou who teaches this allows for DCI to be transmitted to provide scheduling information ¶008 and in order to support higher data rates and signal transmission in BWs larger than the BWs of individual carriers (or cells) supporting legacy communications ¶0031.

Proper action is required.

Claim 2-6, 8-12, 14-18, 20-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 3 of U.S. Patent No. 9338730 (‘730) in view of McBeath et al. (“McBeath”) (US 20100302983 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 9338730
A method comprising: receiving, by a user equipment (UE) from a base station, modulated first control information transmitted in a control region, wherein the control region is a region of a subframe, and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel; receiving, by the UE from the base station, configuration for a second control region located in the data region, wherein the configuration message is UE-specific and provides a combination of time- frequency resources for the second control region and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region; and receiving, by the UE from the base station, the second control information, wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel.
1. A method for transmitting control information to a wireless node in a communications system, the method comprising: modulating, by a communications controller, the control information, the control information pertaining to configuration of a data channel; mapping, by the communications controller, the modulated control information onto resources associated with a first wireless node specific search space, the first wireless node specific search space being located in a data region of a first subframe, the first subframe including a common search space in addition to the first wireless node specific search space, wherein at least one of modulating the control information or mapping the modulated control information is performed according to a first set of control channel parameters associated with the first wireless node specific search space, and wherein the first wireless node specific search space is not linked to second control information mapped to a control region of the first subframe; and transmitting, by the communications controller, the first subframe to the wireless node.

3. The method of claim 1, wherein the control information comprises a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, an antenna port number, or a combination thereof.


Claim 1, 3 of ‘730 teaches parameters configuring a node-specific search space thus considered UE-specific configuration message as in the claimed invention.

Claim 1 and 3 of ‘730 teaches parameters including aggregation level and while claim 4 teaches indicating this to the UE, it would be obvious to modify claim 1 and 3 to include this detail as in McBeath who teaches receiving, by the UE from the base station, configuration for a second control region [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘730 to include sending the configuration. ‘730 teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located. It would have been obvious to modify ‘730 to specify it is signaled to the UE as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065.

Claim 3-5 rejected based on claim 1, 3 of ‘730 as ‘730 teaches resources for data transmission, aggregation level, configuration based on available resources (by signaling the resources). Claim 8-11, 14-17, 20-23 rejected based on claim 1, 3 of ‘730 for the same reason.

Regarding claim 6, ‘730 teaches signaling but does not teach RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘730 to include RRC. ‘876teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify ‘730 to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.
Claim 12, 18, 24 rejected for the same reason as claim 6.

Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9338730 (‘730) in view of McBeath et al. (“McBeath”) (US 20100302983 A1) and Lindh et al. (“Lindh”) (US 20120207099 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 27, ‘730 teaches 
The method of claim 2.
‘730 teaches control information in a data region but not expressly receiving the shared channel however Lindh teaches further comprising: receiving, by the UE, the first shared channel in the resources of the data region of the subframe in accordance to detecting the first control information; or receiving, by the UE, the second shared channel in the resources of the data region of the subframe in accordance to detecting the second control information [¶0102-108 of Lindh, see also Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].
It would have been obvious to one of ordinary skill in the art before the invention to modify ‘730 to specify receiving the shared channel as in Lindh who teaches ¶0062 to provide significantly enhanced services by means of higher data rates and lower latency with reduced cost.

Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 3 of U.S. Patent No. 9338730 (‘730) in view of McBeath et al. (“McBeath”) (US 20100302983 A1), and Papasakellariou et al. (“Papasakellariou”) (US 20110075624 A1).

Regarding claim 26, ‘730-McBeath teaches:
The method of claim 2.
‘730 teaches a control channel for Rel-8 and a control channel with second control information for Rel-10 but does not specify DCI formats however Papasakellariou teaches first control information for Rel-9 and second control information for Rel-10, wherein the first control information and the second control information are carried in different downlink control information (DCI) formats [¶0085, UEs receving PDCCHs may receive different DCI format based on advanced or legacy UEs ¶0031].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the DCI as sent in the UE search spaces of Lindh to be of different DCI formats. ‘730 teaches fist and second control information dedicated to different UEs and including control information DCI. It would have been obvious to specify these DCI formats are different for different UEs i.e. legacy or advanced UEs as in Papasakellariou who teaches this allows for DCI to be transmitted to provide scheduling information ¶008 and in order to support higher data rates and signal transmission in BWs larger than the BWs of individual carriers (or cells) supporting legacy communications ¶0031.

Proper action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 8-12,14-18,20-24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindh et al. (“Lindh”) (US 20120207099 A1) and McBeath et al. (“McBeath”) (US 20100302983 A1).

Regarding claim 2, Lindh teaches:
A method comprising: monitoring, by a user equipment (UE) [Figure 3, 5, UE ] from a base station, modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102], wherein the control region is a region of a subframe [Figure 4 control region being 420 of subframes ¶0102], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, control region 420 with common PDCCH being the first control information, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107 which includes region 440 in Figure 4, including resources in symbol 3 region 410, considered the claimed resources being a time and frequency resource]; receiving, by the UE from the base station, a configuration message for a second control region located in the data region [Figure 5, 5I, 5J, receive signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration message related to a UE specific search space [¶0107-108, signaling in 5J, 5I, indicates parameters for locating UE specific search space and UE specific PDCCH ] and provides a combination of time- frequency resources for the second control region and used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410 used for encoding the control information]; and monitoring, by the UE from the base station, the second control information in accordance to the configuration message [Figure 5, ¶0102-109 steps 5G-5H, monitor enhanced control region being second control channel 435 in region 410 based on the signaling 5I, 5J], wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
Lindh teaches signaling does not expressly teach configuration is UE specific however McBeath teaches configuration message is UE-specific [¶0067-68, configuration information contains parameters for particular UA for UA specific search space thus UE specific].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation making the message UE specific. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located, thus control channel being UE specific thus indicating UE specific parameters for the UE.  It would have been obvious to modify Lindh to further include aggregation levels / resources as in McBeath for certain UE making the configuration message UE specific as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 3, Lindh-McBeath teaches:
The method of claim 2, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 4, Lindh-McBeath teaches:
The method of claim 2, wherein the configuration message for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level of the one or more aggregation levels, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 5, Lindh-McBeath teaches:
The method of claim 2, wherein the configuration message for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 6, Lindh-McBeath teaches:
The method of claim 2.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 8, Lindh teaches:
A user equipment (UE) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the UE to: monitor [Figure 3, 5, UE with components] from a base station, modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102], wherein the control region is a region of a subframe [Figure 4 control region being 420of subframe ¶0102], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, control region 420 with common PDCCH being the first control information, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107 which includes region 440 in Figure 4, including resources in symbol 3 region 410, considered the claimed resources being a time and frequency resource]; receive, from the base station, a configuration message for a second control region located in the data region [Figure 5, 5I, receive signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration message related to a UE specific search space [¶0107-108, signaling in 5J, 5I, indicates parameters for locating UE specific search space and UE specific PDCCH ] and provides a combination of time- frequency resources for the second control region used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and receive, from the base station, for the second control information in accordance to the configuration message [Figure 5, ¶0102-109 steps 5G-5H based on signaling],
wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
Lindh teaches signaling does not expressly teach configuration is UE specific however McBeath teaches configuration message is UE-specific [¶0067-68, configuration information contains parameters for particular UA for UA specific search space thus UE specific].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation making the message UE specific. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located, thus control channel being UE specific thus indicating UE specific parameters for the UE.  It would have been obvious to modify Lindh to further include aggregation levels / resources as in McBeath for certain UE making the configuration message UE specific as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 9, Lindh-McBeath teaches:
The UE of claim 8, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 10, Lindh-McBeath teaches:
The UE of claim 8, wherein the configuration message for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 8].

Regarding claim 11, Lindh-McBeath teaches:
The UE of claim 8, wherein the configuration message for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 12, Lindh-McBeath teaches:
The UE of claim 8.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 14, Lindh discloses:
A method comprising:
A method comprising: transmitting, by a base station to a user equipment (UE) [Figure 3, 5,base station ] modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102, transmitted by eNB], wherein the control region is a region of a subframe [Figure 4 control region being 420], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; transmitting, by the base station to the UE, a configuration message for a second control region located in the data region [Figure 5, 5I, transmit signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration message related to a UE specific search space [¶0107-108, signaling in 5J, 5I, indicates parameters for locating UE specific search space and UE specific PDCCH ] and provides a combination of time- frequency resources for the second control region and used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and transmitting, by the base station to the UE, the second control information in accordance to the configuration message [Figure 4-5, ¶0102-109 steps 5G-5H transmit PDCCH based on signaling],
wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
Lindh teaches signaling does not expressly teach configuration is UE specific however McBeath teaches configuration message is UE-specific [¶0067-68, configuration information contains parameters for particular UA for UA specific search space thus UE specific].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation making the message UE specific. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located, thus control channel being UE specific thus indicating UE specific parameters for the UE.  It would have been obvious to modify Lindh to further include aggregation levels / resources as in McBeath for certain UE making the configuration message UE specific as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 15, Lindh-McBeath teaches:
The method of claim 14, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 16, Lindh-McBeath teaches:
The method of claim 14, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 14].

Regarding claim 17, Lindh-McBeath teaches:
The method of claim 14, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 18, Lindh-McBeath teaches:
The method of claim 14.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration message for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 20, Lindh discloses:
A method comprising:
A base station comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the base station to [Figure 3, 5,base station ] transmit, to a user equipment (UE), modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102, transmitted by eNB], wherein the control region is a region of a subframe [Figure 4 control region being 420], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; transmit, to the UE, a configuration message for a second control region located in the data region [Figure 5, 5I, transmit signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration message related to a UE specific search space [¶0107-108, signaling in 5J, 5I, indicates parameters for locating UE specific search space and UE specific PDCCH ] and provides a combination of time- frequency resources for the second control region and used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and transmit, to the UE, the second control information in accordance to the configuration message [Figure 4-5, ¶0102-109 steps 5G-5H transmit PDCCH],
wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
Lindh teaches signaling does not expressly teach configuration is UE specific however McBeath teaches configuration message is UE-specific [¶0067-68, configuration information contains parameters for particular UA for UA specific search space thus UE specific].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation making the message UE specific. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located, thus control channel being UE specific thus indicating UE specific parameters for the UE.  It would have been obvious to modify Lindh to further include aggregation levels / resources as in McBeath for certain UE making the configuration message UE specific as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 21, Lindh-McBeath teaches:
The method of claim 20, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 22, Lindh-McBeath teaches:
The method of claim 20, wherein the configuration message for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 20].

Regarding claim 23, Lindh-McBeath teaches:
The method of claim 20, wherein the configuration message for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 24, Lindh-McBeath teaches:
The method of claim 20.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration message for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 27, Lindh-McBeath teaches:
The method of claim 2, further comprising: receiving, by the UE, the first shared channel in the resources of the data region of the subframe in accordance to detecting the first control information; or receiving, by the UE, the second shared channel in the resources of the data region of the subframe in accordance to detecting the second control information [¶0102-108 of Lindh, see also Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107].

Claims 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindh et al. (“Lindh”) (US 20120207099 A1) and McBeath et al. (“McBeath”) (US 20100302983 A1) and Papasakellariou et al. (“Papasakellariou”) (US 20110075624 A1). 

Regarding claim 26, Lindh-McBeath teaches:
The method of claim 2.
Lindh teaches a control channel for Rel-8 and a control channel with second control information for Rel-10 but does not specify DCI formats however Papasakellariou teaches first control information for Rel-9 and second control information for Rel-10, wherein the first control information and the second control information are carried in different downlink control information (DCI) formats [¶0085, UEs receiving PDCCHs may receive different DCI format based on advanced or legacy UEs ¶0031].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the DCI as sent in the UE search spaces of Lindh to be of different DCI formats. Lindh teaches that a first UE search space in the legacy region can be for REL-8, and the DCI in the enhanced region is for REL-10. It would have been obvious to specify these DCI formats are different for different UEs i.e. legacy or advanced UEs as in Papasakellariou who teaches this allows for DCI to be transmitted to provide scheduling information ¶008 and in order to support higher data rates and signal transmission in BWs larger than the BWs of individual carriers (or cells) supporting legacy communications ¶0031.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478